OPINION OF THE COURT
Memorandum.
The order of the Appellate Division appealed from and the prior order of that court brought up for review should be reversed, with costs, and the May 12, 1980 order of Supreme Court, Queens County, reinstated.
It was error for the Appellate Division to have applied issue preclusion against defendant City of New York in this civil action for false arrest, false imprisonment and assault based on the dismissal of a criminal charge against defendant for resisting arrest which was prosecuted by the Queens County District Attorney. Identity of parties, an essential element for application of the doctrine of issue preclusion or collateral estoppel, was lacking here so that the determination made in the criminal case on the issue of the unlawfulness of plaintiff’s arrest could not be held to bar the city from contesting the issue in the civil action. The city and the District Attorney are separate entities and, unlike the situation in People ex rel. Dowdy v Smith *899(48 NY2d 477, 482), do not stand in sufficient relationship to apply the doctrine.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order appealed from and order brought up for review reversed, with costs, and the May 12, 1980 order of Supreme Court, Queens County, reinstated in a memorandum.